ON MOTION FOR REHEARING.
The plaintiff in error contends that this court erred in holding that the judgment in the former suit between the parties was an adjudication that the defendant in error was totally disabled' at the time it was filed, basing this contention on the fact that the defendant in error did not set out in his amended petition the defensive pleadings in that suit; that therefore it did not appear from the amended petition that the particular matter in controversy was necessarily and actually determined in the former litigation; and that, so far as the allegations of the amended petition were concerned, the verdict and judgment in the former suit might have been obtained by default. A judgment is conclusive not only upon the questions actually contested and determined, but upon all matters which might have been litigated and decided in that suit. McLendon v. *643Shumate, 128 Ga. 526 (57 S. E. 886); Latimer v. Irish-American Bank, 119 Ga. 887 (47 S. E. 322); Acree v. Bandy, 20 Ga. App. 133 (92 S. E. 765). It is sufficient if the plea of former adjudication contains enough to show clearly the scope of the former adjudication and the relation of the parties to it. This may be done by setting out the judgment and pleadings in haec verba or by averring their legal effect. 34 C. J. 1063, § 1503. In this ease the amended petition set forth the petition, verdict, and judgment in the former suit. In that petition it was alleged that the defendant in error was totally disabled at the time of the filing of the suit, and was therefore entitled to a stated number of monthly installments amounting to a certain sum. The verdict and judgment were for the sum sued for. In these circumstances we think that the amended petition contained enough to show clearly the scope of the former adjudication. Furthermore, if this judgment is, as plaintiff in error contends, nothing more than a default judgment, the doctrine of conclusiveness of judgments applies to such a judgment with the same validity and force as to a judgment rendered upon a trial of the issues, being limited to the material issuable facts pleaded in the petition. Kelly & Jones Co. v. Moore, 128 Ga. 683 (58 S. E. 181).
The plaintiff in error further contends that the decision in Federal Life Ins. Co. v. Hurst, 43 Ga. App. 840 (160 S. E. 533), holds exactly to the contrary of our ruling in the fourth division of our opinion. We do not agree to this contention. In that case this court held: “That the plaintiff may have been ‘wholly and continuously disabled’ at one period of time was not conclusive evidence that he would continue in such condition so long as he lived; and the policy provided for liability only for ‘so long as the insured lives and suffers said total disability.’ If the plaintiff was totally disabled during the period covered by the former suit, but later experienced a change of condition and was not so disabled during the time referred to in the second suit, the defendant was entitled to rely upon this fact as a defense to the subsequent action.”

Rehearing denied.